Knowlton, C. J.
This is an action of tort for deceit, founded on the fraudulent representations of the defendant in regard to a mining claim sold by him ,to the plaintiff. It is agreed that, for the purposes of this decision, the fraud is to he *582taken as proved. Exceptions were taken to the refusal of the judge to give the following' rulings requested by the defendant: “ 1. If the plaintiff has advanced no money he cannot recover anything in this action. 2. If the plaintiff has not repaid Ward he cannot recover anything in this action. The plaintiff’s action is premature. 3. On all the evidence the plaintiff is not entitled to recover.”
It appears that the plaintiff negotiated with the defendant for the purchase of a mining claim, and agreed to pay $500 for it. The deed of it was sent by the defendant to the plaintiff, attached to a draft for $500, to be paid on delivery of the deed. The draft was not paid, and afterwards $500 was sent by one Ward and the deed to the plaintiff was delivered. The evidence tended to show that this money was advanced by Ward, under an arrangement with the plaintiff, whereby a corporation was to be formed, the plaintiff turning over the mining claim, and Ward and others furnishing the $500 which the plaintiff was to pay the defendant for it, and the plaintiff was to receive a part of the stock in the corporation for furnishing the mining claim at this price. There is nothing in this arrangement that deprives the plaintiff of his right of action for the defendant’s fraud. No question of law was saved in regard to the amount of his damages. It is fairly to be presumed that his arrangements with Ward and others, in reference to the proposed corporation, were such that he suffered substantial damages from the fact that the mining claim was worthless, as it seems to have been. If the defendant’s representations had been true, it probably would have had a substantial value.
The plaintiff was the only one who entered into contractual relations with the defendant in regard to the mining claim, and the only one to whom the fraudulent representations were made.
The action was not prematurely brought. The plaintiff’s damage accrued as soon as he received the deed, which should have given him a good mining claim, but was in fact, as we suppose, a worthless piece of paper.

Exceptions overruled.